Hooker, C. J.
The defendants have appealed from a decree requiring them to specifically perform a contract for the sale of land. The question is one of fact, and requires no discussion. We are satisfied that the contract was procured by complainant’s brother through deceit, and that she is not equitably entitled to specific performance. We agree, however, that the complainant acquired a valid title to the mortgage upon said premises, as against the defendants, by virtue of the assignment of the same.
The decree is reversed, and the bill is dismissed, with costs.
Moore, Grant, and Montgomery, JJ., concurred. Long, J., did not sit.